John G. Roberts, Jr.: We'll hear argument next this morning in Case 16-309, Maslenjak v. United States. Mr. Landau.
Christopher Landau: Thank you, Mr. Chief Justice, and may it please the Court: Section 1425(a) of the Federal Criminal Code authorizes the government to strip a naturalized American of citizenship if it was procured contrary to law. Our position in this case is simple. The words "procured contrary to law" require a causal link between the procurement of citizenship and the underlying violation of law. At the government's urging, the district court read such a causal link out of the statute, instructing the jury that it could convict if Petitioner obtained United States citizenship and violated at least one law governing naturalization. The instructions didn't require the government to prove that the underlying violation of law had any effect whatsoever on the naturalization decision. To the contrary --
Sonia Sotomayor: Even -- even assuming I bought your argument, that's a very broad statement, any effect. How about a natural tendency to effect?
Christopher Landau: Well, your Honor --
Sonia Sotomayor: Because you can never predict what will actually happen in the end. You can only talk about what might happen.
Christopher Landau: And we would be happy -- what we asked for was a materiality standard, which I think is very much along the lines, as Your Honor, just suggested. What -- what's amazing here, and I think what makes this case so extreme, we're really at one end of the spectrum. The district court specifically instructed the jury, and here I quote, "Even if you find that a false statement did not influence the decision to approve the defendant's naturalization, the government need only prove that one of the defendant's statements was false."
Anthony M. Kennedy: Well, but -- but what Justice Sotomayor said, in essence, means sometimes we -- causality is known only after the fact. You can have a statement that everyone thinks is immaterial, it's subjectively immaterial, but it might have a causal connection at the end of the day.
Christopher Landau: Well, the government, if it wants to strip an American of citizenship, which is about the most grave thing it can do, probably short of taking away someone's --
Anthony M. Kennedy: I fully -- I fully understand that.
Christopher Landau: Right.
Anthony M. Kennedy: But the idea of what's material and what's immaterial, and -- and what's a causal link and what is not in a sense can be understood and analyzed only after the fact.
Christopher Landau: Well, I think, Your Honor, the government has the burden -- if it wants to show that the Petitioner or the defendant procured citizenship contrary to law, the government has to show, at the very least, that, based on a false statement, that the false statement was material. Our basic submission --
Ruth Bader Ginsburg: Can you explain why this wouldn't be harmless area? You're arguing about material or not, but why isn't this obviously material? She lied about her husband's -- what he was doing in Bosnia, right? She said he -- he was trying to avoid military conscription when, in fact, he was in the service and in -- in the unit that was committing atrocities. Under what circumstances would that be immaterial?
Christopher Landau: Your Honor, we would like a chance to argue the materiality question to a jury, which is the general decider of what is material under this Court's decision in Gaudin. We -- we did not have the chance, given prevailing Sixth Circuit law, which said there was no materiality to contest this issue at trial. And we very much --
Samuel A. Alito, Jr.: I -- I understand that. What -- they were given refugee status based on well-founded fear of persecution where and for what reason?
Christopher Landau: Well, this is the crux of the dispute, Your Honor. The government's position was that it was based on the fear of persecution by the Serbs based on her husband's evasion of military service.
Samuel A. Alito, Jr.: Where? In -- in Bosnia?
Christopher Landau: In Bosnia, yes.
Samuel A. Alito, Jr.: This is -- yes.
Christopher Landau: Yes. And so this is now -- they're out of Bosnia. They're at the American Embassy in Belgrade seeking refugee status.
Samuel A. Alito, Jr.: Right.
Christopher Landau: And this was, in a sense, the heart of the dispute at trial. And, in fact -- this, I think, relates also to Justice Ginsburg's question -- the jury sent a note, but what was the refugee status based on? We're a little bit confused because we see here a document that says that it was apparently based on ethnic persecution by the Muslims in Bosnia. So I think this is really the heart of the factual dispute on what was the refugee status based on. Was it based on --
Samuel A. Alito, Jr.: We don't know which it was based on?
Christopher Landau: No. That's the -- that was the hottest -- that was the -- that -- that's the key issue that we would like to have an opportunity for our day in court.
Samuel A. Alito, Jr.: Well, if -- I mean, if -- this isn't the issue that we -- that we took cert to decide, but it does raise the question whether there's really anything at stake here. I assume that every Serb in Bosnia-Herzegovina is not entitled to asylum in the United States.
Christopher Landau: That's correct, Your Honor.
Samuel A. Alito, Jr.: So merely being a Serb there where I think they're about 30 percent of the population would not be --
Christopher Landau: That is correct. No. And in this case is -- if you read the -- the naturalization -- let's read the refugee application, which is at Pet. App. 62a to 64a, you can see that -- that they were -- the -- the concern was their house was -- they -- they got death threats. Their house, I think stones were thrown at the window. I mean, this was not just any particular area. This was a majority Muslim area within Bosnia. It was a -- Bosnia was a patchwork of ethnicities at this point. And they were in a majority Muslim area, and they had to flee Bosnia. And I think this is really the crux of their argument, that this is not -- that the -- the whole issue about her husband's military service was really not the basis for it. And this is what we would like the chance to argue this before a properly-instructed jury. We may win or we may lose on that. I mean, that's the issue that we would like the opportunity for our day in court on that issue, materiality, which is --
Ruth Bader Ginsburg: Can you explain to me how the good moral character works into this, because even if it's immaterial, it is a lie. And there was more than one lie in this application.
Christopher Landau: The -- the good moral character provision, Your Honor, which is 1101(f)(6), 8 U.S.C 1106(f)(6), is our friend in this case, because you're absolutely right. We have conceded that she told a lie. But 1101(f)(6) does not make every lie preclusive of good moral character. It only makes a particular kind of lie preclusive. There's a list of things that preclude good moral character, and among them is a lie for the purpose of obtaining an immigration benefit. That was one of the things that the government had to prove at trial. And they charged her with that. And if, in fact, she were convicted of that, that would preclude -- that would disqualify her from naturalization, because you cannot establish good moral character categorically if you have told that lie for that purpose. But I think that underscores, Your Honor, that Congress did not intend to make every lie on the form per se disqualifying. To be sure, they may be relevant to good moral character. But where Congress wanted to make a particular kind of lie preclusive of good moral character in 1101(f)(6), it did so specifically. And -- and so the applicant has the burden under Section 1427(a)(3) of proving good moral character. And so, again, I think that section is our friend here because it shows the anomaly of the government's position that basically any lie automatically makes you liable under Section 1015. It's Section 1015, under their view of -- of Section 1425 as a pure look-through statute to 1015, sucks up any violation of 1015(a), which, again, has no materiality there for them, has no materiality in 1425(a), and --
Neil Gorsuch: Well, that's -- that's the anomaly I'm stuck with, and maybe you can help me with, Mr. Landau, is that 1425 doesn't contain an express materiality provision. 1451 does, in one provision, one clause, but not another.
Christopher Landau: Right.
Neil Gorsuch: And then some of the predicate acts for 1425 do and others don't.
Christopher Landau: Right.
Neil Gorsuch: So it seems like, linguistically, we have to do some somersaults to get where you want to go, because no one would say that to violate 1425, you have to prove, say, a material genocide, right?
Christopher Landau: I couldn't agree with you more, Your Honor.
Neil Gorsuch: Okay. So we have to -- it would be material -- not only would we have to add the word "material" to 1425 that isn't there, we'd have to limit its impact to some predicate offenses and not others.
Christopher Landau: Your Honor, I --
Neil Gorsuch: Statement-based ones, I think your position is. That's a lot of linguistic somersaults to add to a -- a statute, isn't it?
Christopher Landau: I -- I don't think so at all, Your Honor. I think -- I think you have to look -- again, I think the contrast with civil denaturalization provision, 8 U.S.C 1451(a) is a very powerful point in our favor.
Neil Gorsuch: How is that? Because it says illegally procure, and then it talks about material misrepresentations in two separate clauses.
Christopher Landau: Correct. And if -- if Your Honor wanted to take a -- the most natural kind of textual reading, you would say, okay, here in 1425, we only have the general one, procured contrary to law. So the most natural, pure, textual approach would be to say, well, then, that shouldn't cover statement offenses at all, because statement offenses were broken out and that would render the statement offenses in 1451(a) it referenced --
Neil Gorsuch: Suppose Fedorenko's interpreted the language "procure," and doing it illegally, is anything in the course of the proceeding --
Christopher Landau: Well --
Neil Gorsuch: -- right? So that's the answer to that, isn't it?
Christopher Landau: No. No. But I think -- I think the point is, Your Honor, we -- nobody is fighting that -- that Section 1425(a) is broader than statements. But I think what you can't do is --
Neil Gorsuch: Well, then -- then, that concession right there answers my problem, doesn't it?
Christopher Landau: I mean, it's -- I -- I might have misspoken if I said -- 1425(a) includes -- it includes bribery, it includes things to which the word "material" wouldn't naturally apply, which I think answers your question right there, in the sense that it would have been nonsensical for Congress to put in a general illegally-procured statute the word "material." It just wouldn't fit there because it's a general one. Where they use the word "material" in 1451, that's because historically, 1451 has had illegally procured, the kind of the catch-all, and a separate statement one. But what you can't do is say 1425 applies -- is a general catch-all, but when it's applied to statements, they're not material. I mean --
Samuel A. Alito, Jr.: Mr. Landau --
Christopher Landau: -- it just doesn't make sense.
Samuel A. Alito, Jr.: -- hasn't the -- the briefing in this case really clarified what the issue is? And in a way, it seemed to me that what was being debated in the district court was the wrong issue about whether to charge the jury on materiality, because materiality is not in this statute. But as you have refined the argument, the issue is the meaning of the term "procure" --
Christopher Landau: That's absolutely --
Samuel A. Alito, Jr.: -- which may or may not mean exactly the same thing as "materiality."
Christopher Landau: I think you are absolutely correct, Your Honor. And that's one of the things -- I mean, it's the same issue we've been arguing all along. I think you've put the point exactly right. I think we have a textual basis for what had been a line of circuit court decisions going our way, starting in Puerta, that went our way based on policy concerns, which are very powerful, but really didn't grapple with the text of the statute. And I think --
Samuel A. Alito, Jr.: Within your brief, you, I -- I think, have possibly tried to read more into "procure" than you can, because in a number of spots you seem -- you argued that it means "but for causation." Now, this morning you have said that's not your argument. It's not -- you don't have to prove that, but for the -- the false statement in the immigration proceeding, the person would not have been naturalized.
Christopher Landau: Your Honor, our position in this case was always relying on the line of circuit precedent going our way was that it was materiality. I think if you didn't -- I mean, if we hadn't -- but for the way this case evolved where it was really based on materiality, I think there is a good argument that the most natural reading of procure contrary to law, goes back to the general causation principles in our law, which as this Court underscored just last week in Goodyear, is but-for causation.
Samuel A. Alito, Jr.: Well, I -- I don't know whether you can get that out of "procured." Let me give you this example. Let's say there is a -- a municipal ordinance that says that it is illegal to buy or sell a scalp's ticket within 200 feet of the entrance of a stadium or a concert hall, and I buy -- knowingly buy a scalped ticket within 199 feet of the entrance of this facility. Now, in order for me to have procured that ticket contrary to law, would it be necessary to prove that I couldn't have purchased this from another scalper around the other side who was outside of the 200 feet, or I couldn't have gotten a ticket if I had waited in line at the box office?
Christopher Landau: Your Honor, I think your question points out some of the very difficult questions of causation that -- that are really, you know, implicated by the word "procure," and -- and on which the Court, frankly, fractured in Kungys. And I think those are difficult questions that really haven't been briefed before you. I think our position here is really, at the very least, it has to be material. That you can't establish a causal link in this context, where the statement doesn't even have the tendency. If I could refer the Court to the definition of materiality that was actually used by the majority in -- in Kungys. This is at -- 485 U.S., at 772. A statement with a natural tendency to produce the conclusion that the applicant was qualified for citizenship.
Elena Kagan: Yeah -- please, finish.
Christopher Landau: I'm sorry, Your Honor. That -- I mean, my point really was there is some starch in the -- the standard of materiality, and it really goes to qualifications for citizenship. The judge -- the -- my friends on the other side seem to have a pretty watered-down version of materiality. Well, that anything that might launch an investigation is per se --
Elena Kagan: Can I ask you, Mr. Landau --
Christopher Landau: Sure.
Elena Kagan: -- about a -- a different interpretation of the statute. Neither you nor the government supports it, but it's raised briefly in the government's -- in footnote 4 of the government's brief, which is this idea that what we really should be doing here is we should be interpreting 1425 in exactly the same way that we interpret the civil statute, 1451, which talks about illegally procuring something.
Christopher Landau: Right.
Elena Kagan: And that both are limited to failures to satisfy the prerequisites to naturalization. And that's really what we should be thinking about when we interpret that.
Christopher Landau: I think that that -- you know, I think that makes a lot of sense, that -- that this is really -- that's what it's about. You're stripping somebody of their citizenship. So you kind of think the natural question is, were they qualified for the citizenship in the first place. I found footnote 4 --
Elena Kagan: And that would, in this case, presumably, be because of bad character; is that right?
Christopher Landau: Well, I mean, no, the -- well, the government, I think, thinks a lot more than that. I mean, they did not -- they tried to prove, but again, we have a general verdict, so we don't know whether they proved, that her lie was for the subjective purpose of obtaining an immigration benefit. That's one way they could try to prove -- that if they did prove that, we would agree she would not be qualified. That -- there's no question that there's a causal link there if you could say the person wouldn't have been qualified. So I'm --
Sonia Sotomayor: I'm not sure this helps you under our case law under Ginsberg and Ness, and that line of cases --
Christopher Landau: Right.
Sonia Sotomayor: -- that the government relies on. If it's a prerequisite to getting citizenship, one of the -- their argument is that a prerequisite is not telling a falsehood, an intentional falsehood in your application.
Christopher Landau: But so --
Sonia Sotomayor: So how do you win, and how do you get causation into that?
Christopher Landau: But that is -- that is what I was trying to get at before with 1101(f)(6), which goes to the things that categorically preclude a finding of good moral character, does not say any falsehood in the application process is enough to disqualify you. It says, any falsehood for the purpose of obtaining a natural -- an immigration benefit. If they prove that -- then I think this goes back to Justice Kagan's question -- they would prove that we were disqualified. And I think that line of cases is very consistent with footnote 4.
Ruth Bader Ginsburg: I hate to be --
Christopher Landau: I find --
Ruth Bader Ginsburg: -- inconcrete. Suppose you're right and there is a materiality requirement that says you should have an opportunity to present that to a jury. On the facts that we have here, how could you argue this is immaterial -- it is immaterial, these lies were immaterial?
Christopher Landau: Well, we would go back to -- we would get a witness to talk about, you know, how her two sisters got here, for instance, that -- that they were victims of ethnic persecution by the Muslims in Bosnia, and that she would have gotten the refugee status regardless of the -- the point about the husband's military service. That that was not the crux. That there was -- this was, in a sense, the issue -- I think the jury note on Pet. App. 90, really nicely points out that the jury in this very case asked the judge a question, what was her refugee status based on? Was it based on fear of persecution by the Muslims, on ethnic persecution, or was it based on fear of persecution by the ethnic Serbs, based on his avoiding military service. We can see that that is a -- a fair question to debate, but we would like an opportunity to debate that in front of a jury that is properly instructed and at least --
Sonia Sotomayor: I'm sorry. I don't know how you can do -- that answers only a part of the materiality issue. If she lied to get her husband a benefit, that's an immigration benefit that she was seeking.
Christopher Landau: Well, but --
Sonia Sotomayor: She had to lie about his military service, otherwise, he would have been disqualified --
Christopher Landau: Well, but they didn't do it.
Sonia Sotomayor: -- from naturalization.
Christopher Landau: They allege -- and this is exactly right, Your Honor. That was one of the predicate offenses they alleged here, that one was Section 1015(a), which we discussed in our brief. The other one is that she didn't have good moral character, because she lied to obtain an immigration benefit. But we have a general verdict here. We have no finding here that the jury actually agreed with the government that, in fact, she lied to obtain an immigration benefit.
Sonia Sotomayor: Is there any way they could have found otherwise?
Christopher Landau: Well, I -- I think --
Sonia Sotomayor: I -- I understand there are case laws.
Christopher Landau: No. I mean, we don't know why -- we don't know why she said that. That's -- you know, one would have to speculate to say -- I mean, people lie for many different reasons. They lie because they are embarrassed about certain things or -- I mean, I think it would be speculative to say, basically, as a matter of law, we can say there is only reason she could have lied. I -- you know, I don't think we're basically in the practice of directing verdicts in criminal cases.
Samuel A. Alito, Jr.: Do you think this well -- this well-instructed jury would be entitled to hear evidence about Srebrenica and about her husband's military service?
Christopher Landau: I think, you know, that that raises some interesting questions. And I --
Samuel A. Alito, Jr.: I -- I don't know how well you're going to do in front of this well-instructed --
Christopher Landau: Well, yeah. And --
Samuel A. Alito, Jr.: -- jury.
Christopher Landau: -- Your Honor, again, I am not here to say that -- to predict --
Samuel A. Alito, Jr.: No, I -- I understand.
Christopher Landau: -- that people are going to be throwing roses in our path on remand. I do -- do not deny that this could be a very tough row to hoe on remand. What -- what I'm here to do is, basically, to say, as far as this case has gone along, the Sixth Circuit so far has thrown roses in the government's path in the lower courts, to allow them specifically to get a criminal conviction to strip her of her citizenship without even proving that the statement is immaterial. There's nothing -- you can come up with a chart that goes from 1015(a), which they say has no materiality, to 1425(a), which they say adds nothing, is a pure look-through statute, and leads to the direct consequence of denaturalization. So under their view, any lie leads -- can lead to automatic denaturalization. Congress could have come up with that regime, but it didn't, because I think Congress recognizes that not all lies are created equal. They come in different shapes and sizes. And that's why when Congress wanted to make one kind of lie particularly significant, it did so in 1101(f)(6) by saying it has to be a lie for the purpose of obtaining an immigration benefit. If they prove that lie, they are golden, then they actually -- then they win. The problem is, in this case, my client could have been convicted without that finding. We just don't know that. And so, again, I think part of the problem is here, the government's fundamental conception of 1425(a) is wrong. They really do look at it, basically, as nothing more than a sentence enhancer for the underlying convictions. But it is its own distinct provision of the criminal code, with its own distinct statute of limitations and its own very distinct penalties. For instance, in 1015(a), the maximum imprisonment term is 5 years. Under Section 1425(a), you can go to prison for up to 25 years, plus automatic denaturalization, which flows as a result of 1451(e). So 14 -- you know, the -- the -- the essence of that 14 -- that distinct 1425(a) crime is the unlawful procurement. You're taking the unlawful predicate act and you're using it to procure citizenship. And so our basic position is if the government wants to strip you of citizenship, on the ground that you were not qualified for citizenship that was procured contrary to law, it's very important for them to show that you would have been qualified if the -- would have been disqualified if the truth had been known. And going back to your point, Justice Kagan, just to round out on footnote 4. I found that footnote incomprehensible because the government basically starts out with talking about a standard we actually like, which is the disqualification standard for -- for causation, essentially. But then they go on to say, well, that would have been met here. I think the most they can say, is that could have been met here, and, you know, they can't possibly prove that, as a matter of law, that -- that this was the contested issue at trial. So we're okay with the legal standard there, but the inference they draw in the next sentence, I think they used the wrong verb tense. That -- that -- that particular footnote, I think, if you focus on that, that can answer the case in a sense.
Samuel A. Alito, Jr.: But failing to meet the qualifications for naturalization sounds to me like but-for causation.
Christopher Landau: Well --
Samuel A. Alito, Jr.: So is that your argument, or is it something less than but-for?
Christopher Landau: Well --
Samuel A. Alito, Jr.: I mean, you can say it should be but-for but I -- I'll win if it's anything.
Christopher Landau: Right.
Samuel A. Alito, Jr.: What is your -- do you have a firm position or --
Christopher Landau: We -- if we were starting this on tabula rasa and we had not argued materiality below, I would say that it's but-for. I think that is the best interpretation of the statutes.
Samuel A. Alito, Jr.: Well, that's -- I mean, that's awfully hard, because then you have to go back and determine, even if somebody says something that has a real potential to affect the naturalization decision, you still would have to go back and show that in this case it actually did make the difference.
Christopher Landau: And, Your Honor, this was the crux of the debate in the plurality opinion in Kungys between Justice Scalia and Justice Stevens. And, I mean, that's a very interesting debate. But, actually, in the majority part of Kungys in part 2(a) the majority there, the Court, speaking through Justice Scalia, defined materiality, I think in a way that is pretty darn close to but-for. It said -- it -- it's not quite there, but it said: A natural tendency to produce the conclusion that the applicant was qualified for citizenship. So, again, I think the real crux here is not just might this have led to an investigation. It really has to go to the qualifications for citizenship, because that's what this whole thing is about. We're trying to figure out, did we naturalize somebody who shouldn't have been naturalized.
Neil Gorsuch: Well, if that's the case, how do we distinguish between 1425(a) and (b)? (a) says that it has to be a procured contrary to law; (b) says, you know, procured when it's not -- when you're not entitled to it. It seems to me that (b) does the work you're describing, that -- that the lie or the illegal act has something to do with the underlying entitlement as opposed to a lie or something illegal in the process of. Can you help me out with that?
Christopher Landau: Yeah.
Neil Gorsuch: I'm just stuck there.
Christopher Landau: I mean, I -- I think again, you know, (a) -- (a) is really about the procurement of citizenship -- you know, that's an interesting point, Your Honor. The government has never really drawn any distinct between 1425(a) --
Neil Gorsuch: You have to do something different; right?
Christopher Landau: Well --
Neil Gorsuch: One would hope.
Christopher Landau: But -- - but again, I think (a) is clearly about, you know, they both use the words "procure" or "obtain," and, again, you know -- I'm not sure. I think on rebuttal, I'll address the difference between (a) and (b), Your Honor.
John G. Roberts, Jr.: Thank --
Christopher Landau: If there are no further questions.
John G. Roberts, Jr.: Thank you, counsel. Mr. Parker.
Robert A. Parker: Mr. Chief Justice, and may it please the Court: Naturalization is the highest privilege the United States can bestow upon on individual. It fundamentally changes the relationship between the government and the individual. And Congress has required that individuals who seek that high privilege must scrupulously comply with every rule governing the naturalization process.
John G. Roberts, Jr.: But, scrupulously, I -- I looked at -- on the naturalization form, there is a question. It's Number 22. "Have you ever" -- and they've got "ever" in bold point --
Robert A. Parker: Uh-huh.
John G. Roberts, Jr.: -- "committed, assisted in committing, or attempted to commit a crime or offense for which you were not arrested?" Some time ago, outside the statute of limitations, I drove 60 miles an hour in a 55-mile-an-hour zone. (Laughter.)
Robert A. Parker: I'm sorry to hear that.
John G. Roberts, Jr.: I was -- I was not arrested. Now, you say that if I answer that question no, 20 years after I was naturalized as a citizen, you can knock on my door and say, guess what, you're not an American citizen after all.
Robert A. Parker: Well --
John G. Roberts, Jr.: Is that right?
Robert A. Parker: If -- well, I would say two things. First, that is how the government would interpret that, that it would require you to disclose those sorts of offenses.
John G. Roberts, Jr.: Oh, come on. You're saying that on this form, you expect everyone to list every time in which they drove over the speed limit --
Robert A. Parker: No.
John G. Roberts, Jr.: -- except when they were arrested.
Robert A. Parker: Well, what I think the -- what I think that particular question demonstrates is -- and I will readily acknowledge, number one, that is a very broad question, and, number two, and I think that there is a great deal of ambiguity in what exactly is meant by "crime and offense." And --
John G. Roberts, Jr.: Well, but just -- it's worse. If you look in Black's -- (Laughter.)
John G. Roberts, Jr.: In Black's Law Dictionary, I looked up what's an offense? And this is what it says: It says it's a violation of the law, a crime, often a minor one.
Robert A. Parker: Uh-huh.
John G. Roberts, Jr.: So you really are looking for the listing of every time somebody drove over the speed limit.
Robert A. Parker: But here's -- here's what I think is important, though: What you would have to show to denaturalize someone, at least under Section 1425, would be that, number one, they were aware that that is what the question was asking for --
John G. Roberts, Jr.: I knew --
Robert A. Parker: -- they knew --
John G. Roberts, Jr.: -- I drove over 55.
Robert A. Parker: Right. You are aware that that happened. You are aware that a truthful answer to that question would require you to disclose that. And yet, notwithstanding the fact that you had taken an oath to truthfully answer that question, you chose to deliberately lie. And if -- if all of those things could be proved beyond a reasonable doubt -- and that's an awful lot of ifs, and I think that --
John G. Roberts, Jr.: No, it's not a lot of ifs. I knew that I drove over 60.
Robert A. Parker: Uh-huh.
John G. Roberts, Jr.: Okay. I understand the question. I saw that it even says "ever."
Robert A. Parker: Uh-huh.
John G. Roberts, Jr.: I researched it in Black's Law Dictionary and it said an offense -- (Laughter.)
John G. Roberts, Jr.: -- no matter how minor. The conditions that you set forth were fully satisfied, and I would say fully satisfied in everybody's case who don't -- who drives at -- at -- at any time. And your position is still, you answer that question no, we can take away your citizenship.
Robert A. Parker: If we can prove that you deliberately lied in answering that question, then yes. I think --
Sonia Sotomayor: How about -- let me give you another example. One of the requirements is that you list any nickname that you've ever had.
Robert A. Parker: Uh-huh.
Sonia Sotomayor: All right? When I was a child -- not me, but some imagined applicant -- (Laughter.)
Sonia Sotomayor: I was very slight of built -- I wasn't. (Laughter.)
Sonia Sotomayor: The applicant was. And his buddies were calling him the F word in terms of gender identity. He's not; never was. Or is and disclosed it in another part of the application. But that word embarrassed him, continues to embarrass him, and it has no importance to the decision-making process. Is that failure to disclose the use of a childhood nickname that is embarrassing, that has no relationship to anything whatsoever, could you prosecute that person?
Robert A. Parker: No -- well, I -- I think that you may be overreading that particular question. I think what the -- what that question is requesting are names that you yourself have gone by. And the reason that that is requested is because the FBI conducts a background check on all of these individuals, and it needs to know if there are other names that you may be known by that would --
Sonia Sotomayor: Exactly.
Stephen G. Breyer: There are. There are.
Sonia Sotomayor: Exactly.
Robert A. Parker: But I -- I mean, I don't mean to -- to push back against that hypothetical. I only think that what you're suggesting is that this is something that other people called you in childhood, and I don't think that that would be asked for in the question, but --
Stephen G. Breyer: Oh, but that isn't the point. The point is that I think, of all these questions, the same thing.
Robert A. Parker: Uh-huh.
Stephen G. Breyer: You've read the briefs. The questions are unbelievably broad. All right. We can think of 1,000 examples -- not 1,000, but maybe only 500 --
Robert A. Parker: Uh-huh. (Laughter.)
Stephen G. Breyer: -- of the kind that the Chief Justice gave. And it's, to me, rather surprising that the government of the United States thinks that Congress is interpreting this statute and wanted it interpreted in a way that would throw into doubt the citizenship of vast percentages of all naturalized citizens.
Robert A. Parker: Well, I --
Stephen G. Breyer: I mean, isn't -- now, you explain -- you explain to me why that isn't so.
Robert A. Parker: I don't think that it would throw into doubt -- I -- I --
Stephen G. Breyer: You want 15 more examples such as the one that the Chief Justice gave?
Robert A. Parker: Well, I --
Stephen G. Breyer: I'm truly shocked by the one he gave, by the way. (Laughter.)
Stephen G. Breyer: But -- but -- so -- so what is the answer? You want to fight that? Do you want to say, no, I don't have listed on the page in front of me 15 such examples and the briefs didn't list 23 and -- and we couldn't think of 100 others?
Robert A. Parker: I think that we can -- look, I -- I would readily agree with you that there are a number of questions on this form that, taken in isolation, would appear to be, if -- if you gave an untruthful answer to one of those questions --
Stephen G. Breyer: It wasn't just --
Robert A. Parker: -- it would be --
Stephen G. Breyer: -- the questions.
Robert A. Parker: Yes.
Stephen G. Breyer: I walked into the immigration hearing with a pocketknife in a government building, a Boy Scout knife I carry on my key chain. By the way, no one ever saw it. No one ever saw it.
Robert A. Parker: Uh-huh.
Stephen G. Breyer: It was there the whole time. And then I walked out. Okay? Subject to deportation.
Robert A. Parker: No, I --
Stephen G. Breyer: I knew there was. I knew I wasn't supposed to do it, but I thought, oh, so what? And there it's been on my key chain for 30 years.
Robert A. Parker: No. I -- I actually think that that would not -- I think there were -- there were a couple of questions there. I could just very briefly address the last one. I don't think that the crime that you just mentioned --
Stephen G. Breyer: Forget my last examples.
Robert A. Parker: Okay.
Stephen G. Breyer: Look to the general example, and you've read through the ones in the brief.
Robert A. Parker: Uh-huh.
Stephen G. Breyer: I don't want to repeat it. It's the same underlying question.
Robert A. Parker: There are a number of answers that could be given in the naturalization process that could be false and might seem to be, in isolation, immaterial, completely immaterial, for example. I mean, you could, you know, lie about your weight, let's say. You're embarrassed that you weigh 170 pounds and so you claim that you weigh 150. The point, though, is, Congress has specifically attended to all false statements under oath in these types of proceedings. It has specifically provided that it is a crime to lie under oath in the naturalization process, even about an immaterial matter, and it has provided that certain of those immaterial lies are categorical bars to naturalization.
Elena Kagan: Mr. Parker?
Robert A. Parker: Yes.
Elena Kagan: Please, I'm sorry. Finish up.
Robert A. Parker: I -- I was just going to say that there are a number of reasons why Congress did not want to require that the government prove that a particular lie is material or immaterial in this context, and I -- I think it's important to understand what those are. The first is, when an individual lies, even -- remember, this has to be a lie under oath after you've sworn that you will tell the truth and you are deliberately lying about something, it calls into question the veracity of your other answers, and that is very important in the naturalization process, for the reason --
Elena Kagan: Okay. But isn't --
John G. Roberts, Jr.: I'm sorry. Go ahead.
Elena Kagan: And you'll be glad to know I don't have another of these questions for you. (Laughter.)
Elena Kagan: Although I am a little bit horrified to know that every time I lie about my weight, it has those kinds of consequences. (Laughter.)
Robert A. Parker: Only -- only under oath.
Elena Kagan: Yeah. Can I just ask you -- can I ask you to take you through a few parts of your brief?
Robert A. Parker: Uh-huh.
Elena Kagan: Because I guess I felt a little bit confused on reading what your standard is.
Robert A. Parker: Uh-huh.
Elena Kagan: So on page 14, you say that the question is whether Petitioner violated the law in the course of procuring naturalization, in the course of procuring naturalization. Then on page 9 and page 17, you say that the question is whether a person procures naturalization in a manner that violates very -- that violates other laws. Which are we talking about? Is it in the course of or in a manner that violates other laws?
Robert A. Parker: Well, I -- I -- my -- my apologies if that wasn't clear. I think we're just saying two ways of saying exactly the same thing, and that is exactly how the jury was instructed in this case.
Elena Kagan: Yeah. I mean, it seems sort of different to me. "In the course of" is what creates the hypotheticals that Justice Breyer was talking about, about the penknife or the gun or something like that.
Robert A. Parker: Uh-huh.
Elena Kagan: But what -- so what you're saying -- but we -- you -- I can just choose, you -- you can tell me, your standard is in a manner that violates other laws.
Robert A. Parker: Well, I think that's right. And I think what that means is the same as what the -- the jury was instructed in this case. It has to be --
Elena Kagan: Okay. So then -- I mean, it makes me want to say, okay, what does it mean to procure naturalization in the manner that violates other laws. And then you talk about that. And you talk about that on -- this -- the -- this is the only time I found in the brief where you actually suggest what it means to procure naturalization in a way that -- in a manner that violates other laws. And you say on page 18, what that means is by violating those various laws. By violating those various laws. And that made me think that's a causal requirement.
Robert A. Parker: No. I mean, what --
Elena Kagan: You procure naturalization -- this is, again, on page 18 -- a person who knowingly procures naturalization in an unlawful manner, and then you clarify that that means by violating the laws Congress has enacted. So when you say that you procure naturalization by violating laws Congress has enacted, all you're saying is that -- is that the naturalization results from the violation of those laws.
Robert A. Parker: Well, I --
Elena Kagan: And I guess if that's not what you meant to say -- and I don't mean to trick you here --
Robert A. Parker: Right.
Elena Kagan: -- if that's not what you meant to say in this brief, although it suggests -- it -- it -- I think it is what you say, but if it's not what you meant to say, well, how could it be anything else?
Robert A. Parker: Well, I -- I think it is not. And my apologies if that sentence is unclear. I think it's actually described in -- in more detail on the preceding page, on page 17. Our -- our interpretation of that provision is that it means that you have to procure naturalization in violation of the laws that govern the naturalization process. These are laws that address naturalization and --
Elena Kagan: Well, number one, where is that in the statute?
Robert A. Parker: Well, I think that it is a necessary construction of the -- of the phrase, "procure contrary to law naturalization." So --
Elena Kagan: But it doesn't say the statute. It just says contrary to law. It doesn't say what laws. It doesn't say laws governing the naturalization process. So that's -- that's one issue. But -- but that's a different issue from the one I'm talking about.
Robert A. Parker: Uh-huh.
Elena Kagan: Whatever laws it is, whether it's all laws or whether it's laws relating to the naturalization process.
Robert A. Parker: Uh-huh.
Elena Kagan: When you describe what you mean when you say in a manner that violates the laws, it's when you say, you say it's by -- you -- you procure naturalization by violating the laws, you very naturally -- I think it's a totally naturally -- natural --
Robert A. Parker: Uh-huh.
Elena Kagan: -- construction of the language, you very naturally say you got the naturalization by violating those laws, meaning that the naturalization is the result of those -- that violation. Because what else could you mean when you say -- when you -- when you have a naturalization and you have these violation of laws?
Robert A. Parker: Well, again --
Elena Kagan: Again, that the violation led to the naturalization.
Robert A. Parker: Well, again, I mean, just with respect to the sentence that you're quoting, I think what we were -- what we were saying is by violating the laws, we were trying to describe what it means to act in an unlawful manner. I don't think we were trying to say that that means procurement of naturalization.
Elena Kagan: I know. I'm sort of suggesting that in trying to describe that you ended up using the Petitioner's formulation, and that seems quite natural to me because I don't know what other formulation you could use --
Robert A. Parker: Well, I don't think --
Elena Kagan: -- to describe what it means and say in a manner that violates those laws.
Robert A. Parker: I don't think that it is natural, and -- and let me explain why. The statute says procure contrary to law naturalization. We know what procure naturalization means. That means to obtain naturalization. And then the phrase is "contrary to law." Well, the question then is contrary to what laws? I think that law has to be interpreted consistent with the -- the two words that bookend that provision, "procure" and "naturalization." Now, I don't think --
Ruth Bader Ginsburg: Can I -- can I ask you this --
Robert A. Parker: Yes.
Ruth Bader Ginsburg: This may be a simpleminded question, but how can an immaterial statement procure naturalization?
Robert A. Parker: I think that the -- the --
Elena Kagan: That's such a shorter statement of my question. It's perfect. (Laughter.)
Robert A. Parker: I think the answer is, we at least don't read the statute to require that the statement be procuring the naturalization. We don't read the statute to say that the violation has to procure, and I think that this goes to a difference in how we may be using the term "materiality" here. The Petitioner is saying that it means that the person has to have lied about a material matter, meaning that a truthful answer would be more likely to get them naturalization than an untruthful one. Or, as Petitioner has also said several times, that it would be the but-for cause of getting that naturalization. But what Congress was concerned here with is not what people lied about; rather, it was the fact that they lied. And the lie itself --
Samuel A. Alito, Jr.: That's the same question. It may be the same question in a -- in a different form. Just give me a sentence that has this pattern. Jane Doe procured something. Jane Doe procured X contrary to law, where the thing that she procured had no potential -- I'm sorry -- where the thing that she did had no potential to help her get X.
Robert A. Parker: Had no -- well --
Samuel A. Alito, Jr.: She -- she procured X contrary to law, but the thing that she did had no potential to help her get that thing.
Robert A. Parker: If -- if what we are saying, as -- as Petitioner has argued, is that it has to be something that -- where you either could not get it, or it would be much less likely to get it if you did Y instead of X, I think one example might be, you know, you -- you go to a gallery. You can procure the painting that's in the gallery in one of two ways. You can procure it unlawfully by stealing it, or you can procure it lawfully by buying it. If you steal it, it's entirely natural to say that you have procured the painting contrary to law, even though, presuming that you had the money, you could just as easily have purchased it. And that, I think, is the difference.
Samuel A. Alito, Jr.: But the -- the thing -- the thing that was done there, stealing the painting certainly had the potential to help the thief get the painting.
Robert A. Parker: That's true. It was the means by which they walked away with the painting. But I don't think that it is -- that there was any causal relationship there of the sort that we've been talking about. Had we have been talking about --
Stephen G. Breyer: Well, what about, what sort would you accept; that is, you've heard two right there. Forget the word "materiality." From your point of view, you don't. Okay? And I take it, but-for condition, you don't. And I take it that proximate cause, you don't. But what about had a tendency for -- to affect a reasonable immigration officer in his judgment? What about that?
Robert A. Parker: Well --
Stephen G. Breyer: What about the one you just used? It was a means towards getting. That's tougher than you're usually accepting.
Robert A. Parker: Well --
Stephen G. Breyer: But which ones -- well, here I have about five -- would influence the decision? It had the possibility or tendency to influence the decision.
Robert A. Parker: Uh-huh.
Stephen G. Breyer: You say all those are wrong?
Robert A. Parker: I think they are, but the reason is that Congress has said that --
Stephen G. Breyer: Well, which one do you accept?
Robert A. Parker: I -- I don't think I would accept any of them. I think that the problem here is that Congress has said --
Stephen G. Breyer: Oh, I know -- I know you say Congress said that. But the question, of course, for us is whether Congress said that. And we have some words. So I want to know if those words, in your mind, are capable of any interpretation that suggests any kind of tendency of the unlawful act to move an immigration judge -- if not this one, some other one -- towards a plus decision.
Robert A. Parker: I -- I don't think so, because Congress has said, for example, that even -- and -- and this was the Court's decision in Kungys -- that even an immaterial false statement about the most immaterial of matters can be a categorical bar to the abilities -- ability of the person to be naturalized. And the -- the point there is that it would be very odd, I think, to read the statute to say that if a person procures naturalization despite having done that, that somehow that was not done contrary to law because materiality or some -- some other formulation would be required in addition in order to establish that.
Elena Kagan: Well, Mr. Parker, let me -- let me try this another way. If you take this phrase, which is a kind of a stilted phrase, because the "contrary to law" comes in between. But -- but it -- all it really means is procure naturalization illegally. Do you agree with that?
Robert A. Parker: I think so.
Elena Kagan: Procure contrary to law and naturalization, it's procure naturalization --
Robert A. Parker: Yes, if you violated laws governing naturalization, right.
Elena Kagan: So the idea that procuring naturalization illegally somehow includes illegal acts that have no effect on naturalization, or on procuring naturalization, it's -- it's just not how we use language. How could it be that that is true?
Robert A. Parker: But it's not. Well, my disagreement there is that it is not that it has no effect. The effect, though, is the fact that the person lied. It is not what the person lied about.
Elena Kagan: But it has -- but it has no effect on the decision to naturalize.
Robert A. Parker: Whether a truthful answer would have had an effect on the decision to naturalize versus an untruthful one? I -- I think that Congress has said quite clearly that that is not the relevant consideration for purposes of these -- applying these statutes.
Elena Kagan: Yes. And I guess what I'm saying is that, how do you use that phrase in a statute and not mean that there has to be a relationship between the illegal acts and the procurement of naturalization?
Robert A. Parker: Well, I think there does have to be a relationship. I -- we don't dispute that. We just don't --
Anthony M. Kennedy: Will you tell us --
Robert A. Parker: -- think that there is a causal nexus.
Anthony M. Kennedy: Will you tell us what that relationship is?
Robert A. Parker: That -- that relationship, in our view, is that the laws have to be the laws governing naturalization. And what that means is there are laws governing who may be naturalized and there are laws governing how they must do so.
Neil Gorsuch: If that's true, though, Mr. Parker, what do you do with 15 -- 1425(b)? What's the difference between (a) and (b) on the government's account? (a) says you -- you procure contrary to law, naturalization; (b) says you procure naturalization you're not entitled to.
Robert A. Parker: Well, I think that the reference to being entitled in subsection (b) reinforces our point that "contrary to law" doesn't necessarily mean that you weren't entitled to the naturalization. It means that you violated the rules that Congress had set forth governing who can be naturalized and how they must do to.
Neil Gorsuch: So (b) would be you were -- you were not entitled to begin with, and (a) is you may have been entitled, but you lied in the process of.
Robert A. Parker: I think that's a fair reading. I mean, I would note that -- that (b) also sweeps more broadly than (a), because it includes things like obtaining a certificate of naturalization rather than the actual procurement of naturalization. I think --
Sonia Sotomayor: Mr. Parker --
Robert A. Parker: Yes.
Sonia Sotomayor: The government -- the Congress doesn't have the power to denaturalize someone. At least so far we haven't let them do that as punishment for a criminal act.
Robert A. Parker: Uh-huh.
Sonia Sotomayor: So how -- go back to Justice Kagan's question about footnote 4 in your brief, and your adversary's position that if it's a prerequisite to naturalization -- that's what this means -- that that's the only time Congress can deprive you of citizenship is when something actually would have barred you from getting it.
Robert A. Parker: Well, the only point that we were trying to make in that footnote --
Sonia Sotomayor: I know the point you were trying to make --
Robert A. Parker: Yes.
Sonia Sotomayor: -- but answer the point he has made --
Robert A. Parker: Yes. Well --
Sonia Sotomayor: -- and the point I have made, which is, if Congress doesn't have the power, ex post facto, to denaturalize you, we're giving them this power, should we be reading it narrowly or broadly?
Robert A. Parker: Well, I don't think that there is -- I think that it shouldn't necessarily be read broadly, but I think that any fair reading of the statute would include this. And let me just explain what we think about eligibility because, frankly, I think that it may be a way to get to the same point.
Ruth Bader Ginsburg: May I --
Robert A. Parker: Yes.
Ruth Bader Ginsburg: -- ask you before that, we've been concentrating on this statute. Is there any other statute in the entire U.S. Criminal Code, any -- any false statement statute that is violated by an immaterial false statement?
Robert A. Parker: Yes. Section 1014 is -- criminalizes false statements made to a bank. And in Wells, this Court held that it could be a completely immaterial false statement.
John G. Roberts, Jr.: I think Justice Sotomayor has a question pending.
Robert A. Parker: Yes. So let me just explain for a moment how eligibility would work in this context. Let's say that somebody makes a false statement in their naturalization process, and that false statement is discovered. One of two things will happen. Either the false statement is of the sort that is mentioned in Section 1101(f)(6), and therefore, is a categorical bar to naturalization. You are immediately deemed ineligible.
Elena Kagan: Is -- is that the false statement for the purpose of obtaining an immigration benefit?
Robert A. Parker: Yes. And it can be an immaterial one, yes.
Elena Kagan: Okay.
Robert A. Parker: So that would be one. If it is not that, let's say it's a -- it's a violation of Section 1015, but it didn't involve oral testimony, and in -- in Kungys, this Court held that -- that 1101(f)(6) requires oral testimony. Then what happens is it would have to be analyzed under the residual provision of 1101(f), which says, the fact that we have enumerated certain grounds above does not mean that those are exclusive, and there are other grounds on which the person's good moral character may be denied. What happens at that point is, either the person could be denied because they are actually ineligible based on that statement, or they could be denied naturalization because, at every stage, the alien bears the burden of persuasion, and it could be concluded that they did not satisfy their burden of establishing eligibility. What they have to do in order to obtain naturalization, notwithstanding having made a false statement, is do what -- what the regulations refer to as demonstrating extenuating circumstances.
Ruth Bader Ginsburg: Demonstrating --
Robert A. Parker: This is a whole -- I'm sorry?
Ruth Bader Ginsburg: Demonstrating what?
Robert A. Parker: Extenuating circumstances. So this would be a whole record evaluation by the agency of all of the circumstances involved, and the alien bears the burden of doing that.
Sonia Sotomayor: In which of those processes has there ever been the kind of immaterial statement that the Chief Justice gave, lying about a traffic ticket, where there's been no injury to anybody and no claim of reckless driving, other than the speeding?
Robert A. Parker: Uh-huh.
Sonia Sotomayor: Where has the agency ever denied naturalization because of an -- an immaterial statement?
Robert A. Parker: I'm not aware of a particular case in which that has occurred. These are not published decisions, so I -- I couldn't say. But I would note, however, that if the alien -- if that lie is not discovered, and the alien manages to procure naturalization notwithstanding it, the government's position would be that at that point, that person has procured naturalization in a circumstance in which they are not eligible, because as a factual matter, they had lied. And because they lied, they were then -- it was incumbent upon them to show extenuating circumstances. They did not do that, and so they would be ineligible. I would also like to note, though, that --
Stephen G. Breyer: Your interpretation on that interpretation, and on your interpretation of 1425, and the words that say in 1451, "shall be deprived of his citizenship." Given the seriousness of that, your interpretation would raise a pretty serious constitutional question, wouldn't it?
Robert A. Parker: I don't think so.
Stephen G. Breyer: It's not a serious constitutional question of whether an American citizen can be -- have his citizenship taken away because 40 years before, he did not deliberately put on paper what his nickname was or what -- or what his speeding record was 30 years before that, which was, in fact, totally immaterial. That's not a constitutional question?
Robert A. Parker: Well, I -- I don't think so, because Congress has, number one, specified that immaterial false statements are grounds for denying naturalization. But I also would note that -- I mean, there are a few responses. One is, the criminal provision, at least, has a 10-year statute of limitations, so it wouldn't be 40. But I -- I think that it's important to remember that denaturalization is not, like, a lifetime bar on -- on citizenship. All denaturalization does, is it returns you to the status of a lawful permanent resident. You then have to wait 5 years, and if after the end of those 5 years, you can demonstrate that you're -- that you're entitled to citizenship, you can be renaturalized. It also doesn't --
John G. Roberts, Jr.: I don't think this is problem of -- of a constitutional statute, but it is certainly a problem of prosecutorial abuse. If you take the position that refusing to -- not answering about the speeding ticket or the nickname is enough to subject that person to denaturalization, the government will have the opportunity to denaturalize anyone they want, because everybody is going to have a situation where they didn't put in something like that -- or at least most people. And then the government can decide, we are going to denaturalize you for other reasons than what might appear on your naturalization form, or we're not. And that to me is -- is troublesome to give that extraordinary power, which, essentially, is unlimited power, at least in most cases, to the government.
Robert A. Parker: Well, I --
John G. Roberts, Jr.: That strikes me as a serious problem.
Robert A. Parker: I certainly understand your concern, Mr. Chief Justice. All I can say is I -- I don't think that the statute says anything that would necessarily prevent denaturalization from occurring --
Anthony M. Kennedy: But it --
Robert A. Parker: -- but there are a number of other --
Anthony M. Kennedy: It -- it seems to me that your argument is demeaning the -- the priceless value of citizenship. You say, oh, he just restored her -- or she could -- her former status. That's not what our cases say. That's not what citizenship means.
Robert A. Parker: I would --
Anthony M. Kennedy: You're arguing for the government of the United States, talking about what citizenship is and ought to mean.
Robert A. Parker: Right. And I -- well, we would readily agree that it is a priceless treasure. We are not disputing that at all. One of the consequences of the priceless nature of citizenship, is that Congress has surrounded it with a number of protections to ensure that the individuals seeking it square every corner and are absolutely and completely honest. I do want to point out, though, that there are a number of other protections built into the system, that would prevent this sort of problems that the Chief Justice has raised; and one of those is that we would have to prove, beyond a reasonable doubt, that -- that this was a deliberate lie. I think that convincing a -- a unanimous jury of that, is very difficult. But I also would note that there are 780,000 naturalization petitions filed every year. It would be an extraordinary undertaking to do what you're suggesting. I don't want to --
Ruth Bader Ginsburg: Before you finish, may --
Robert A. Parker: Yes.
Ruth Bader Ginsburg: -- I ask you one other thing about the character of this statute. So we have here for denaturalization, the parallel civil way to get a person denaturalized --
Robert A. Parker: Correct.
Ruth Bader Ginsburg: -- and a criminal. In other cases where there are parallel criminal penalties, civil penalties, is there any other one where the criminal disqualifications is easier to establish than the civil one?
Robert A. Parker: May I?
John G. Roberts, Jr.: Sure.
Robert A. Parker: I -- we would say no, because we believe that the language "illegally procured" in the civil provision is effectively synonymous with procurement contrary to law. It would only be that in the criminal provision, you have to satisfy the statute of limitations and the beyond a reasonable doubt standard and the mens rea requirement. Thank you.
John G. Roberts, Jr.: Thank you, counsel. Five minutes, Mr. Landau.
Christopher Landau: Thank you, Mr. Chief Justice. I'd like to make three quick points, if I might. First, to go back to Justice Gorsuch's questions that he asked both sides about the relationship between 1425(a) and (b), I think they are largely overlapping. It is true that the -- the -- (b) covers some more things that (a) doesn't cover; (b) uses the language "entitled." That may inform exactly the nature of the causal link that one would infer in (a), but I think it doesn't in any way affect our central argument here, which is there has to be some causal link that it's absolutely -- you cannot procure something contrary to law, based on an immaterial false statement, which, by definition, is the kind of thing that doesn't even have the tendency to do that. Again, to go back to Kungys, the natural tendency to produce the conclusion that the applicant was qualified for citizenship. Second, the -- the government said a number of times, oh, yeah, this -- it's not a big deal. We -- you know, the government under Kungys, it said you don't need material false statement. And -- and it said in Wells also, that -- in response to another statute where that was true. In both Wells and Kungys -- and we make this point in the 1015 section of our brief -- the -- the Court made the point of addressing the concerns that taking out materiality would open up the defendant to an incredible array of sanctions based on something that -- you know, presumably, Congress doesn't mean to criminalize minor offenses. But it said: There is a purpose requirement in both of those, and that's what gave the Court comfort in saying you didn't need materiality in addition to that purpose requirement. So it is not true when the government is saying, oh, immaterial false statements are a basis for denaturalization under 1101(f)(6) That is only -- and as Kungys stressed -- because there is already a for-the-purpose-of requirement in that same provision. And the same exact thing is true on -- in Wells, which is based on Kungys. The government has identified no case in the history of American law where this Court has upheld a statute without a materiality requirement if there wasn't some functional equivalent to materiality, such as a purpose requirement. And I think some of the hypotheticals that were posed here show just how drastic this would be, and how extreme the government's position is here. The third and final point I'd like to make, is that I think, as some of Justice Kagan's questions pointed out, the most natural way to read "procured contrary to law," is to have it mean procured by means of a violation of law. Contrary to law is an adverbial phrase that modifies the way in which you procure it.
Anthony M. Kennedy: Do you --
Christopher Landau: If you --
Anthony M. Kennedy: Do you read Wells as having a causal requirement -- as being a causal requirement.
Christopher Landau: I think it's -- it's -- it basically says for the purpose of --
Anthony M. Kennedy: If the speaker knows the falsity of what he says and intends to influence the institution.
Christopher Landau: Correct. I think that that's -- basically, that's why I think it's functionally the equivalent of materiality. So I think the Court felt some comfort in Wells. The Court didn't just say, oh, we -- we -- we are fine with -- you know, we are dispensing with de minimis non curat lex. That is the background norm against which all of our laws are enacted, because we have to assume that this -- the -- the government -- you have to look at how the harshest prosecutor in the land will apply this. And I think the questioning today makes it chillingly clear that the government's position in this case would subject all naturalized Americans to potential denaturalization at the hands of an aggressive prosecutor. That is not what Congress intended. That is not what is in the language of the statute. Nothing in the statute compels this Court, that -- this would be breaking entirely new ground, and we urge this Court no to go there. Thank you very much.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.